Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to applicant’s amendment and remarks filed 01/18/22.
	Claims 1, 3-6, 8-10 are pending.
	The amendment to the Drawing/specification is entered.
	The IDS filed 11/12/21 has been considered.  An initialed copy accompanies this action. 
The following is an examiner’s statement of reasons for allowance:
The instant claims are allowed for the reasons set forth in the remarks filed 01/18/22.  Specifically, WO 2016/121320 (or counterpart US 10,312,516) does not disclose or fairly suggest the instant compositions which now requires a specific proportion/ratio of metal material and natural graphite.  Additionally, it is noted that applicant has demonstrated through direct comparative example that the claimed compositions possess superior/unexpected results (e.g. retention capacity) as opposed to compositions outside the scope of the instant claims.  See, for example, Table 1 of the instant specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

                                                                                                                                                                                                    /MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
January 28, 2022